 
 
 
 
 
MOVE, INC.
2011 INCENTIVE PLAN
 
 
 
 

 

--------------------------------------------------------------------------------

 

MOVE, INC.
2011 INCENTIVE PLAN
 

ARTICLE 1 PURPOSE       4 1.1       General   4 ARTICLE 2 DEFINITIONS   4 2.1  
Definitions   4 ARTICLE 3 EFFECTIVE TERM OF PLAN   8 3.1   Effective Date   8
3.2   Term of Plan   8 ARTICLE 4 ADMINISTRATION   9 4.1   Committee   9 4.2  
Actions and Interpretations by the Committee   9 4.3   Authority of Committee  
9 4.4   Delegation   10 4.5   Indemnification   10 ARTICLE 5 SHARES SUBJECT TO
THE PLAN   11 5.1   Number of Shares   11 5.2   Share Counting   11 5.3   Stock
Distributed   12 5.4   Limitation on Awards   12 5.5   Minimum Vesting
Requirements   13 ARTICLE 6 ELIGIBILITY   13 6.1   General   13 ARTICLE 7 STOCK
OPTIONS   13         7.1   General   13 7.2   Incentive Stock Options   14
ARTICLE 8 STOCK APPRECIATION RIGHTS   14 8.1   Grant of Stock Appreciation
Rights   14 ARTICLE 9 RESTRICTED STOCK, RESTRICTED STOCK UNITS            AND
DEFERRED STOCK UNITS   15 9.1   Grant of Restricted Stock, Restricted Stock
Units and         Deferred Stock Units   15 9.2   Issuance and Restrictions   15


--------------------------------------------------------------------------------

 


        9.3       Dividends on Restricted Stock       15 9.4   Forfeiture   15
9.5   Delivery of Restricted Stock   15 ARTICLE 10 PERFORMANCE AWARDS   15 10.1
  Grant of Performance Awards   15 10.2   Performance Goals   16 ARTICLE 11
QUALIFIED STOCK-BASED AWARDS   16 11.1   Options and Stock Appreciation Rights  
16 11.2   Other Awards   16 11.3   Performance Goals   17 11.4   Inclusions and
Exclusions from Performance Criteria   17 11.5   Certification of Performance
Goals   17 11.6   Award Limits   17 ARTICLE 12 DIVIDEND EQUIVALENTS   17 12.1  
Grant of Dividend Equivalents   17 ARTICLE 13 STOCK OR OTHER STOCK-BASED AWARDS
  18 13.1   Grant of Stock or Other Stock-Based Awards   18 ARTICLE 14
PROVISIONS APPLICABLE TO AWARDS   18 14.1   Award Certificates   18 14.2   Form
of Payment of Awards   18 14.3   Limits on Transfer   18 14.4   Beneficiaries  
18 14.5   Stock Trading Restrictions   19 14.6   Acceleration upon Death or
Disability   19 14.7   Effect of a Change in Control   19 14.8   Acceleration
for Other Reasons   20 14.9   Forfeiture Events   20 14.10   Substitute Awards  
20 ARTICLE 15 CHANGES IN CAPITAL STRUCTURE   21 15.1   Mandatory Adjustments  
21 15.2   Discretionary Adjustments   21 15.3   General   21 ARTICLE 16
AMENDMENT, MODIFICATION AND            TERMINATION   21        16.1   Amendment,
Modification and Termination   21


- 2 -
 

--------------------------------------------------------------------------------

 


       16.2       Awards Previously Granted       21 16.3   Compliance
Amendments   22 ARTICLE 17 GENERAL PROVISIONS   22 17.1   Rights of Participants
  22 17.2   Withholding   23 17.3   Special Provisions Related to Section 409A
of the Code   23 17.4   Unfunded Status of Awards   24 17.5   Relationship to
Other Benefits   24 17.6   Expenses   24 17.7   Titles and Headings   24 17.8  
Gender and Number   24 17.9   Fractional Shares   25 17.10   Government and
Other Regulations   25 17.11   Governing Law   25 17.12   Severability   25
17.13   No Limitations on Rights of Company   25


- 3 -
 

--------------------------------------------------------------------------------

 

MOVE, INC.
2011 INCENTIVE PLAN
 
ARTICLE 1
PURPOSE
 
     1.1. GENERAL. The purpose of the Move, Inc. 2011 Incentive Plan (the
“Plan”) is to promote the success, and enhance the value, of Move, Inc. (the
“Company”), by linking the personal interests of employees, officers, directors
and consultants of the Company or any Affiliate (as defined below) to those of
Company stockholders and by providing such persons with an incentive for
outstanding performance. The Plan is further intended to provide flexibility to
the Company in its ability to motivate, attract, and retain the services of
employees, officers, directors and consultants upon whose judgment, interest,
and special effort the successful conduct of the Company’s operation is largely
dependent. Accordingly, the Plan permits the grant of incentive awards from time
to time to selected employees, officers, directors and consultants of the
Company and its Affiliates.
 
ARTICLE 2
DEFINITIONS
 
     2.1. DEFINITIONS. When a word or phrase appears in this Plan with the
initial letter capitalized, and the word or phrase does not commence a sentence,
the word or phrase shall generally be given the meaning ascribed to it in this
Section or in Section 1.1 unless a clearly different meaning is required by the
context. The following words and phrases shall have the following meanings:
 
     (a) “Affiliate” means (i) any Subsidiary or Parent, or (ii) an entity that
directly or through one or more intermediaries controls, is controlled by or is
under common control with, the Company, as determined by the Committee. 
 
     (b) “Award” means an award of Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Deferred Stock Units, Performance
Awards, Dividend Equivalents, Other Stock-Based Awards, or any other right or
interest relating to Stock or cash, granted to a Participant under the Plan. 
 
     (c) “Award Certificate” means a written document, in such form as the
Committee prescribes from time to time, setting forth the terms and conditions
of an Award. Award Certificates may be in the form of individual award
agreements or certificates or a program document describing the terms and
provisions of an Award or series of Awards under the Plan. The Committee may
provide for the use of electronic, internet or other non-paper Award
Certificates, and the use of electronic, internet or other non-paper means for
the acceptance thereof and actions thereunder by a Participant. 
 
     (d) “Beneficial Owner” shall have the meaning given such term in Rule 13d-3
of the General Rules and Regulations under the 1934 Act.
 
     (e) “Board” means the Board of Directors of the Company.
 
     (f) “Cause” as a reason for a Participant’s termination of employment shall
have the meaning assigned such term in the employment, severance or similar
agreement, if any, between such Participant and the Company or an Affiliate,
provided, however that if there is no such employment, severance or similar
agreement in which such term is defined, and unless otherwise defined in the
applicable Award Certificate, “Cause” shall mean any of the following acts by
the Participant, as determined by the Committee: gross neglect of duty,
prolonged absence from duty without the consent of the Company, material breach
by the Participant of any published Company code of conduct or code of ethics;
intentionally engaging in activity that is in conflict with or adverse to the
business or other interests of the Company; or willful misconduct, misfeasance
or malfeasance of duty which is reasonably determined to be detrimental to the
Company. With respect to a Participant’s termination of directorship, “Cause”
means an act or failure to act that constitutes cause for removal of a director
under applicable Delaware law. The determination of the Committee as to the
existence of “Cause” shall be conclusive on the Participant and the Company.
 
- 4 -
 

--------------------------------------------------------------------------------

 

     (g) “Change in Control” means and includes the occurrence of any one of the
following events but shall specifically exclude a Public Offering: 
 
     (i) any "person" (as such term is used in Sections 13(d) and 14(d) of the
1934 Act), other than a trustee or other fiduciary holding securities of the
Company under an employee benefit plan of the Company, becomes the "beneficial
owner" (as defined in Rule 13d-3 promulgated under the 1934 Act), directly or
indirectly, of securities of the Company representing 50% or more of (A) the
outstanding shares of Stock of the Company or (B) the combined voting power of
the Company's then-outstanding securities;
 
     (ii) the Company is party to a merger or consolidation, or series of
related transactions, which results in the voting securities of the Company
outstanding immediately prior thereto failing to continue to represent (either
by remaining outstanding or by being converted into voting securities of the
surviving or another entity) at least fifty (50%) percent of the combined voting
power of the voting securities of the Company or such surviving or other entity
outstanding immediately after such merger or consolidation; 
 
     (iii) the sale or disposition of all or substantially all of the Company's
assets (or consummation of any transaction, or series of related transactions,
having similar effect), unless at least fifty (50%) percent of the combined
voting power of the voting securities of the entity acquiring those assets is
held by persons who held the voting securities of the Company immediately prior
to such transaction or series of transactions; 
 
     (iv) there occurs a change in the composition of the Board of Directors of
the Company within a two-year period, as a result of which fewer than a majority
of the directors are Incumbent Directors; 
 
     (v) the dissolution or liquidation of the Company, unless after such
liquidation or dissolution all or substantially all of the assets of the Company
are held in an entity at least fifty (50%) percent of the combined voting power
of the voting securities of which is held by persons who held the voting
securities of the Company immediately prior to such liquidation or dissolution;
or 
 
     (vi) any consummated transaction or series of related transactions that has
the substantial effect of anyone or more of the foregoing.
 
     (h) “Code” means the Internal Revenue Code of 1986, as amended from time to
time. For purposes of this Plan, references to sections of the Code shall be
deemed to include references to any applicable regulations thereunder and any
successor or similar provision.
 
     (i) “Committee” means the committee of the Board described in Article 4.
 
     (j) “Company” means Move, Inc., a Delaware corporation, or any successor
corporation. 
 
     (k) “Continuous Service” means the absence of any interruption or
termination of service as an employee, officer, director or consultant of the
Company or any Affiliate, as applicable; provided, however, that for purposes of
an Incentive Stock Option “Continuous Service” means the absence of any
interruption or termination of service as an employee of the Company or any
Parent or Subsidiary, as applicable, pursuant to applicable tax regulations.
Continuous Service shall not be considered interrupted in the following cases:
(i) a Participant transfers employment between the Company and an Affiliate or
between Affiliates, or (ii) in the discretion of the Committee as specified at
or prior to such occurrence, in the case of a spin-off, sale or disposition of
the Participant’s employer from the Company or any Affiliate, or (iii) any leave
of absence authorized in writing by the Company prior to its commencement;
provided, however, that for purposes of Incentive Stock Options, no such leave
may exceed 90 days, unless reemployment upon expiration of such leave is
guaranteed by statute or contract. If reemployment upon expiration of a leave of
absence approved by the Company is not so guaranteed, on the 91st day of such
leave any Incentive Stock Option held by the Participant shall cease to be
treated as an Incentive Stock Option and shall be treated for tax purposes as a
Nonstatutory Stock Option. Whether military, government or other service or
other leave of absence shall constitute a termination of Continuous Service
shall be determined in each case by the Committee at its discretion, and any
determination by the Committee shall be final and conclusive; provided, however,
that for purposes of any Award that is subject to Code Section 409A, the
determination of a leave of absence must comply with the requirements of a “bona
fide leave of absence” as provided in Treas. Reg. Section 1.409A-1(h).
 
- 5 -
 

--------------------------------------------------------------------------------

 

     (l) “Covered Employee” means a covered employee as defined in Code Section
162(m)(3).
 
     (m) “Deferred Stock Unit” means a right granted to a Participant under
Article 9 to receive Shares (or the equivalent value in cash or other property
if the Committee so provides) at a future time as determined by the Committee,
or as determined by the Participant within guidelines established by the
Committee in the case of voluntary deferral elections. 
 
     (n) “Disability” of a Participant means that the Participant (i) is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Participant’s employer. If the determination of
Disability relates to an Incentive Stock Option, Disability means Permanent and
Total Disability as defined in Section 22(e)(3) of the Code. In the event of a
dispute, the determination of whether a Participant is Disabled will be made by
the Committee and may be supported by the advice of a physician competent in the
area to which such Disability relates. 
 
     (o) “Dividend Equivalent” means a right granted to a Participant under
Article 12. 
 
     (p) “Effective Date” has the meaning assigned such term in Section 3.1. 
 
     (q) “Eligible Participant” means an employee (including a leased employee),
officer, director or consultant of the Company or any Affiliate. 
 
     (r) “Exchange” means any national securities exchange on which the Stock
may from time to time be listed or traded. 
 
     (s) “Fair Market Value,” on any date, means (i) if the Stock is listed on a
securities exchange, the closing sales price on the principal such exchange on
such date or, in the absence of reported sales on such date, the closing sales
price on the immediately preceding date on which sales were reported, or (ii) if
the Stock is not listed on a securities exchange, the mean between the bid and
offered prices as quoted by the applicable interdealer quotation system for such
date, provided that if the Stock is not quoted on an interdealer quotation
system or it is determined that the fair market value is not properly reflected
by such quotations, Fair Market Value will be determined by such other method as
the Committee determines in good faith to be reasonable and in compliance with
Code Section 409A. 
 
     (t) “Full-Value Award” means an Award other than in the form of an Option
or SAR, and which is settled by the issuance of Stock (or at the discretion of
the Committee, settled in cash valued by reference to Stock value). 
 
     (u) “Good Reason” (or a similar term denoting constructive termination) has
the meaning, if any, assigned such term in the employment, consulting, severance
or similar agreement, if any, between a Participant and the Company or an
Affiliate; provided, however, that if there is no such employment, consulting,
severance or similar agreement in which such term is defined, “Good Reason”
shall have the meaning, if any, given such term in the applicable Award
Certificate. If not defined in either such document, the term “Good Reason” as
used herein shall not apply to a particular Award.
 
- 6 -
 

--------------------------------------------------------------------------------

 

     (v) “Grant Date” of an Award means the first date on which all necessary
corporate action has been taken to approve the grant of the Award as provided in
the Plan, or such later date as is determined and specified as part of that
authorization process. Notice of the grant shall be provided to the grantee
within a reasonable time after the Grant Date.
 
     (w) “Incentive Stock Option” means an Option that is intended to be an
incentive stock option and meets the requirements of Section 422 of the Code or
any successor provision thereto.
 
     (x) “Incumbent Director” means a director who (1) is a director of the
Company as of the Effective Date, (2) is elected, or nominated for election, to
the Board of Directors of the Company with the affirmative votes of at least a
majority of the Incumbent Directors at the time of such election or nomination,
or (3) was not elected or nominated in connection with an actual or threatened
proxy contest relating to the election of directors to the Company.
 
     (y) “Independent Directors” means those members of the Board of Directors
who qualify at any given time as (a) an “independent” director under the
applicable rules of each Exchange on which the Shares are listed, (b) a
“non-employee” director under Rule 16b-3 of the 1934 Act, and (c) an “outside”
director under Section 162(m) of the Code.
 
     (z) “Non-Employee Director” means a director of the Company who is not a
common law employee of the Company or an Affiliate.
 
     (aa) “Nonstatutory Stock Option” means an Option that is not an Incentive
Stock Option.
 
     (bb) “Option” means a right granted to a Participant under Article 7 of the
Plan to purchase Stock at a specified price during specified time periods. An
Option may be either an Incentive Stock Option or a Nonstatutory Stock Option.
 
     (cc) “Other Stock-Based Award” means a right, granted to a Participant
under Article 13, that relates to or is valued by reference to Stock or other
Awards relating to Stock.
 
     (dd) “Parent” means a corporation, limited liability company, partnership
or other entity which owns or beneficially owns a majority of the outstanding
voting stock or voting power of the Company. Notwithstanding the above, with
respect to an Incentive Stock Option, Parent shall have the meaning set forth in
Section 424(e) of the Code.
 
     (ee) “Participant” means an Eligible Participant who has been granted an
Award under the Plan; provided that in the case of the death of a Participant,
the term “Participant” refers to a beneficiary designated pursuant to Section
14.4 or the legal guardian or other legal representative acting in a fiduciary
capacity on behalf of the Participant under applicable state law and court
supervision.
 
     (ff) “Performance Award” means any award granted under the Plan pursuant to
Article 10.
 
     (gg) “Person” means any individual, entity or group, within the meaning of
Section 3(a)(9) of the 1934 Act and as used in Section 13(d)(3) or 14(d)(2) of
the 1934 Act.
 
     (hh) “Plan” means the Move, Inc. 2011 Incentive Plan, as amended from time
to time.
 
     (ii) “Prior Plans” mean the Company’s 1999 Homestore.com, Inc. Stock
Incentive Plan, 2000 Move.com, Inc. (Cendant) Stock Incentive Plan, 2000 Hessel
Group, Inc. Stock Option Plan, 2000 Homewrite Incorporated Equity Incentive
Plan, 2001 iPlace, Inc. Equity Incentive Plan and 2002 Homestore.com, Inc. Stock
Incentive Plan, and the Company’s 2009 reserve for employment inducement awards
established, in reliance on NASDAQ Listing Rule 5635(c)(4).
 
- 7 -
 

--------------------------------------------------------------------------------

 

     (jj) “Qualified Performance-Based Award” means an Award that is either (i)
intended to qualify for the Section 162(m) Exemption and is made subject to
performance goals based on Qualified Business Criteria as set forth in Section
11.2, or (ii) an Option or SAR having an exercise price equal to or greater than
the Fair Market Value of the underlying Stock as of the Grant Date.
 
     (kk) “Qualified Business Criteria” means one or more of the Business
Criteria listed in Section 11.2 upon which performance goals for certain
Qualified Performance-Based Awards may be established by the Committee.
 
     (ll) “Restricted Stock” means Stock granted to a Participant under Article
9 that is subject to certain restrictions and to risk of forfeiture.
 
     (mm) “Restricted Stock Unit” means the right granted to a Participant under
Article 9 to receive shares of Stock (or the equivalent value in cash or other
property if the Committee so provides) in the future, which right is subject to
certain restrictions and to risk of forfeiture.
 
     (nn) “Retirement” means a Participant’s termination of employment with the
Company or an Affiliate with the Committee’s approval after attaining any normal
retirement age specified in any pension, profit sharing or other retirement
program sponsored by the Company, or, in the event of the inapplicability
thereof with respect to the Participant in question, as determined by the
Committee in its reasonable judgment.
 
     (oo) “Section 162(m) Exemption” means the exemption from the limitation on
deductibility imposed by Section 162(m) of the Code that is set forth in Section
162(m)(4)(C) of the Code or any successor provision thereto.
 
     (pp) “Shares” means shares of the Company’s Stock. If there has been an
adjustment or substitution pursuant to Article 15, the term “Shares” shall also
include any shares of stock or other securities that are substituted for Shares
or into which Shares are adjusted pursuant to Article 15.
 
     (qq) “Stock” means the $0.001 par value common stock of the Company and
such other securities of the Company as may be substituted for Stock pursuant to
Article 15.
 
     (rr) “Stock Appreciation Right” or “SAR” means a right granted to a
Participant under Article 8 to receive a payment equal to the difference between
the Fair Market Value of a Share as of the date of exercise of the SAR over the
base price of the SAR, all as determined pursuant to Article 8.
 
     (ss) “Subsidiary” means any corporation, limited liability company,
partnership or other entity, domestic or foreign, of which a majority of the
outstanding voting stock or voting power is beneficially owned directly or
indirectly by the Company. Notwithstanding the above, with respect to an
Incentive Stock Option, Subsidiary shall have the meaning set forth in Section
424(f) of the Code.
 
     (tt) “1933 Act” means the Securities Act of 1933, as amended from time to
time.
 
     (uu) “1934 Act” means the Securities Exchange Act of 1934, as amended from
time to time.
 
ARTICLE 3
EFFECTIVE TERM OF PLAN
 
     3.1. EFFECTIVE DATE. The Plan will become effective on the date that it is
approved by the Company’s stockholders (the “Effective Date”).
 
     3.2. TERMINATION OF PLAN. Unless earlier terminated as provided herein, the
Plan shall continue in effect until the tenth anniversary of the Effective Date
or, if the stockholders approve an amendment to the Plan that increases the
number of Shares subject to the Plan, the tenth anniversary of the date of such
approval. The termination of the Plan on such date shall not affect the validity
of any Award outstanding on the date of termination, which shall continue to be
governed by the applicable terms and conditions of the Plan. Notwithstanding the
foregoing, no Incentive Stock Options may be granted more than ten (10) years
after the Effective Date.
 
- 8 -
 

--------------------------------------------------------------------------------

 

ARTICLE 4
ADMINISTRATION
 
     4.1. COMMITTEE. The Plan shall be administered by a Committee appointed by
the Board (which Committee shall consist of at least two directors) or, at the
discretion of the Board from time to time, the Plan may be administered by the
Board. It is intended that at least two of the directors appointed to serve on
the Committee shall be Independent Directors and that any such members of the
Committee who do not so qualify shall abstain from participating in any decision
to make or administer Awards that are made to Eligible Participants who at the
time of consideration for such Award (i) are persons subject to the short-swing
profit rules of Section 16 of the 1934 Act, or (ii) are reasonably anticipated
to become Covered Employees during the term of the Award. However, the mere fact
that a Committee member shall fail to qualify as an Independent Director or
shall fail to abstain from such action shall not invalidate any Award made by
the Committee which Award is otherwise validly made under the Plan. The members
of the Committee shall be appointed by, and may be changed at any time and from
time to time in the discretion of, the Board. Unless and until changed by the
Board, the Compensation Committee of the Board is designated as the Committee to
administer the Plan. The Board may reserve to itself any or all of the authority
and responsibility of the Committee under the Plan or may act as administrator
of the Plan for any and all purposes. To the extent the Board has reserved any
authority and responsibility or during any time that the Board is acting as
administrator of the Plan, it shall have all the powers and protections of the
Committee hereunder, and any reference herein to the Committee (other than in
this Section 4.1) shall include the Board. To the extent any action of the Board
under the Plan conflicts with actions taken by the Committee, the actions of the
Board shall control. Notwithstanding any of the foregoing, grants of Awards to
Non-Employee Directors under the Plan shall be made only in accordance with the
terms, conditions and parameters of a plan, program or policy for the
compensation of Non-Employee Directors that is approved and administered by a
committee of the Board consisting solely of Independent Directors.
 
     4.2. ACTION AND INTERPRETATIONS BY THE COMMITTEE. For purposes of
administering the Plan, the Committee may from time to time adopt rules,
regulations, guidelines and procedures for carrying out the provisions and
purposes of the Plan and make such other determinations, not inconsistent with
the Plan, as the Committee may deem appropriate. The Committee may correct any
defect, supply any omission or reconcile any inconsistency in the Plan or in any
Award in the manner and to the extent it deems necessary to carry out the intent
of the Plan. The Committee’s interpretation of the Plan, any Awards granted
under the Plan, any Award Certificate and all decisions and determinations by
the Committee with respect to the Plan are final, binding, and conclusive on all
parties. Each member of the Committee is entitled to, in good faith, rely or act
upon any report or other information furnished to that member by any officer or
other employee of the Company or any Affiliate, the Company’s or an Affiliate’s
independent certified public accountants, Company counsel or any executive
compensation consultant or other professional retained by the Company or the
Committee to assist in the administration of the Plan. No member of the
Committee will be liable for any good faith determination, act or omission in
connection with the Plan or any Award.
 
     4.3. AUTHORITY OF COMMITTEE. Except as provided in Section 4.1 hereof, the
Committee has the exclusive power, authority and discretion to:
 
     (a) Grant Awards;
 
     (b) Designate Participants;
 
     (c) Determine the type or types of Awards to be granted to each
Participant;
 
     (d) Determine the number of Awards to be granted and the number of Shares
or dollar amount to which an Award will relate;
 
     (e) Determine the terms and conditions of any Award granted under the Plan;
 
     (f) Prescribe the form of each Award Certificate, which need not be
identical for each Participant;
 
- 9 -
 

--------------------------------------------------------------------------------

 

     (g) Decide all other matters that must be determined in connection with an
Award;
 
     (h) Establish, adopt or revise any rules, regulations, guidelines or
procedures as it may deem necessary or advisable to administer the Plan;
 
     (i) Make all other decisions, determinations and interpretations that may
be required under the Plan or as the Committee deems necessary or advisable to
administer the Plan;
 
     (j) Amend the Plan or any Award Certificate as provided herein; and
 
     (k) Adopt such modifications, procedures, and subplans as may be necessary
or desirable to comply with provisions of the laws of the United States or any
non-U.S. jurisdictions in which the Company or any Affiliate may operate, in
order to assure the viability of the benefits of Awards granted to participants
located in the United States or such other jurisdictions and to further the
objectives of the Plan.
 
     Notwithstanding the foregoing, grants of Awards to Non-Employee Directors
hereunder shall be made only in accordance with the terms, conditions and
parameters of a plan, program or policy for the compensation of Non-Employee
Directors as in effect from time to time, and the Committee may not make
discretionary grants hereunder to Non-Employee Directors.
 
4.4. DELEGATION.
 
     (a) Administrative Duties. The Committee may delegate to one or more of its
members or to one or more officers of the Company or an Affiliate or to one or
more agents or advisors such administrative duties or powers as it may deem
advisable, and the Committee or any individuals to whom it has delegated duties
or powers as aforesaid may employ one or more individuals to render advice with
respect to any responsibility the Committee or such individuals may have under
this Plan.
 
     (b) Special Committee. The Board may, by resolution, expressly delegate to
a special committee, consisting of one or more directors who may but need not be
officers of the Company, the authority, within specified parameters as to the
number and terms of Awards, to (i) designate officers and/or employees of the
Company or any of its Affiliates to be recipients of Awards under the Plan, and
(ii) to determine the number of such Awards to be received by any such
Participants; provided, however, that such delegation of duties and
responsibilities to an officer of the Company may not be made with respect to
the grant of Awards to eligible participants (a) who are subject to Section
16(a) of the 1934 Act at the Grant Date, or (b) who as of the Grant Date are
reasonably anticipated to be become Covered Employees during the term of the
Award. The acts of such delegates shall be treated hereunder as acts of the
Board and such delegates shall report regularly to the Board and the
Compensation Committee regarding the delegated duties and responsibilities and
any Awards so granted.
 
     4.5. INDEMNIFICATION. Each person who is or shall have been a member of the
Committee, or of the Board, or an officer of the Company to whom authority was
delegated in accordance with this Article 4 shall be indemnified and held
harmless by the Company against and from any loss, cost, liability, or expense
that may be imposed upon or reasonably incurred by him or her in connection with
or resulting from any claim, action, suit, or proceeding to which he or she may
be a party or in which he or she may be involved by reason of any action taken
or failure to act under the Plan and against and from any and all amounts paid
by him or her in settlement thereof, with the Company’s approval, or paid by him
or her in satisfaction of any judgment in any such action, suit, or proceeding
against him or her, provided he or she shall give the Company an opportunity, at
its own expense, to handle and defend the same before he or she undertakes to
handle and defend it on his or her own behalf, unless such loss, cost,
liability, or expense is a result of his or her own willful misconduct or except
as expressly provided by statute. The foregoing right of indemnification shall
not be exclusive of any other rights of indemnification to which such persons
may be entitled under the Company’s charter or bylaws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.
 
- 10 -
 

--------------------------------------------------------------------------------

 

ARTICLE 5
SHARES SUBJECT TO THE PLAN
 
     5.1. NUMBER OF SHARES. Subject to adjustment as provided in Sections 5.2
and Section 15.1, the aggregate number of Shares reserved and available for
issuance pursuant to Awards granted under the Plan shall be 20,800,000, plus a
number of additional Shares (not to exceed 10,000,000) underlying awards
outstanding as of the Effective Date under the Company’s Prior Plans that
thereafter terminate or expire unexercised, or are cancelled, forfeited or lapse
for any reason. The maximum number of Shares that may be issued upon exercise of
Incentive Stock Options granted under the Plan shall be 20,800,000. From and
after the Effective Date, no further awards shall be granted under the Prior
Plans and the Prior Plans shall remain in effect only so long as awards granted
thereunder shall remain outstanding.
 
     5.2. SHARE COUNTING. Shares covered by an Award shall be subtracted from
the Plan share reserve as of the Grant Date, but shall be added back to the Plan
share reserve in accordance with this Section 5.2.
 
(a) Awards of Options and Stock Appreciation Rights shall count against the
number of Shares remaining available for issuance pursuant to Awards granted
under the Plan as one Share for each Share covered by such Awards, and Full
Value Awards shall count against the number of Shares remaining available for
issuance pursuant to Awards granted under the Plan as 1.54 Shares for each Share
covered by such Awards.
 
(b) The full number of Shares subject to the Option shall count against the
number of Shares remaining available for issuance pursuant to Awards granted
under the Plan, even if the exercise price of an Option is satisfied through
net-settlement or by delivering Shares to the Company (by either actual delivery
or attestation).
 
(c) Upon exercise of Stock Appreciation Rights that are settled in Shares, the
full number of Stock Appreciation Rights (rather than the net number of Shares
actually delivered upon exercise) shall count against the number of Shares
remaining available for issuance pursuant to Awards granted under the Plan.
 
(d) Shares withheld from an Award of Options or Stock Appreciation Rights to
satisfy tax withholding requirements shall count against the number of Shares
remaining available for issuance pursuant to Awards granted under the Plan, and
Shares delivered by a participant with respect to an Award of Options or Stock
Appreciation Rights to satisfy tax withholding requirements shall not be added
to the Plan share reserve.
 
(e) To the extent that an Award is canceled, terminates, expires, is forfeited
or lapses for any reason, any unissued or forfeited Shares subject to the Award
will be added back to the Plan share reserve and again be available for issuance
pursuant to Awards granted under the Plan.
 
(f) Shares subject to Awards settled in cash will be added back to the Plan
share reserve and again be available for issuance pursuant to Awards granted
under the Plan.
 
(g) To the extent that the full number of Shares subject to a Full Value Award
is not issued for any reason, including by reason of failure to achieve maximum
performance goals or Shares withheld to satisfy tax withholding requirements,
the unissued Shares originally subject to the Award will be added back to the
Plan share reserve and again be available for issuance pursuant to Awards
granted under the Plan.
 
- 11 -
 

--------------------------------------------------------------------------------

 

(h) Substitute Awards granted pursuant to Section 14.10 of the Plan shall not
count against the Shares otherwise available for issuance under the Plan under
Section 5.1.
 
(i) Subject to applicable Exchange requirements, shares available under a
stockholder-approved plan of a company acquired by the Company (as appropriately
adjusted to Shares to reflect the transaction) may be issued under the Plan
pursuant to Awards granted to individuals who were not employees of the Company
or its Affiliates immediately before such transaction and will not count against
the maximum share limitation specified in Section 5.1.
 
     5.3. STOCK DISTRIBUTED. Any Stock distributed pursuant to an Award may
consist, in whole or in part, of authorized and unissued Stock, treasury Stock
or Stock purchased on the open market.
 
     5.4. LIMITATION ON AWARDS. Notwithstanding any provision in the Plan to the
contrary (but subject to adjustment as provided in Article 15):
 
(a) Options. The maximum aggregate number of Shares subject to Options granted
under the Plan in any 12-month period to any one Participant shall be 4,000,000.
 
(b) SARs. The maximum number of Shares subject to Stock Appreciation Rights
granted under the Plan in any 12-month period to any one Participant shall be
4,000,000.
 
(c) Restricted Stock or Restricted Stock Units. The maximum aggregate number of
Shares underlying Awards of Restricted Stock or Restricted Stock Units under the
Plan in any 12-month period to any one Participant shall be 2,500,000.
 
(d) Other Stock-Based Awards. The maximum aggregate grant with respect to Other
Stock-Based Awards under the Plan in any 12-month period to any one Participant
shall be 2,500,000 Shares.
 
- 12 -
 

--------------------------------------------------------------------------------

 

    (e) Cash-Based Awards. The maximum aggregate amount that may be paid with
respect to cash-based Awards under the Plan to any one Participant in any fiscal
year of the Company shall be $10,000,000.
 
    5.5. MINIMUM VESTING REQUIREMENTS. Except in the case of substitute Awards
granted pursuant to Section 14.10, Full-Value Awards granted under the Plan to
an Eligible Participant shall either (i) be subject to a minimum vesting period
of three years (which may include graduated vesting within such three-year
period), or one year if the vesting is based on performance criteria other than
continued service, or (ii) be granted solely in exchange for foregone cash
compensation. Notwithstanding the foregoing, (a) the Committee may permit and
authorize acceleration of vesting of such Full-Value Awards in the event of the
Participant’s death, Disability, or Retirement, or the occurrence of a Change in
Control (subject to the requirements of Article 11 in the case of Qualified
Performance-Based Awards), and (b) the Committee may grant Full-Value Awards
without the above-described minimum vesting requirements, or may permit and
authorize acceleration of vesting of Full-Value Awards otherwise subject to the
above-described minimum vesting requirements, with respect to Awards covering
10% or fewer of the total number of Shares authorized under the Plan.
 
ARTICLE 6
ELIGIBILITY
 
    6.1. GENERAL. Awards may be granted only to Eligible Participants. Incentive
Stock Options may be granted only to Eligible Participants who are employees of
the Company or a Parent or Subsidiary as defined in Section 424(e) and (f) of
the Code. Eligible Participants who are service providers to an Affiliate may be
granted Options or SARs under this Plan only if the Affiliate qualifies as an
“eligible issuer of service recipient stock” within the meaning of
§1.409A-1(b)(5)(iii)(E) of the final regulations under Code Section 409A.
 
ARTICLE 7
STOCK OPTIONS
 
    7.1. GENERAL. The Committee is authorized to grant Options to Participants
on the following terms and conditions:
 
    (a) EXERCISE PRICE. The exercise price per Share under an Option shall be
determined by the Committee, provided that the exercise price for any Option
(other than an Option issued as a substitute Award pursuant to Section 14.10)
shall not be less than the Fair Market Value as of the Grant Date.
 
    (b) PROHIBITION ON REPRICING. Except as otherwise provided in Section 15.1,
the exercise price of an Option may not be reduced, directly or indirectly by
cancellation and regrant or otherwise, without the prior approval of the
stockholders of the Company.
 
    (c) TIME AND CONDITIONS OF EXERCISE. The Committee shall determine the time
or times at which an Option may be exercised in whole or in part, subject to
Section 7.1(e), and may provide that an Option that is otherwise exercisable and
has an exercise price that is less than the Fair Market Value of the Stock on
the last day of its term will be automatically exercised on such final date of
the term by means of a “net exercise,” thus entitling the optionee to Shares
equal to the intrinsic value of the Option on such exercise date, less the
number of Shares required for tax withholding. The Committee shall also
determine the performance or other conditions, if any, that must be satisfied
before all or part of an Option may be exercised or vested.
 
    (d) PAYMENT. The Committee shall determine the methods by which the exercise
price of an Option may be paid, the form of payment, and the methods by which
Shares shall be delivered or deemed to be delivered to Participants. As
determined by the Committee at or after the Grant Date, payment of the exercise
price of an Option may be made in, in whole or in part, in the form of (i) cash
or cash equivalents, (ii) delivery (by either actual delivery or attestation) of
previously-acquired Shares based on the Fair Market Value of the Shares on the
date the Option is exercised, (iii) withholding of Shares from the Option based
on the Fair Market Value of the Shares on the date the Option is exercised, (iv)
broker-assisted market sales, or (iv) any other “cashless exercise” arrangement.
 
- 13 -
 

--------------------------------------------------------------------------------

 

    (e) EXERCISE TERM. Except for Nonstatutory Options granted to Participants
outside the United States, no Option granted under the Plan shall have a period
during which it may be exercised that is longer than ten years from the Grant
Date.
 
    (f) NO DEFERRAL FEATURE. No Option shall provide for any feature for the
deferral of compensation other than the deferral of recognition of income until
the exercise or disposition of the Option.
 
    (g) NO DIVIDEND EQUIVALENTS. No Option shall provide for Dividend
Equivalents.
 
    7.2. INCENTIVE STOCK OPTIONS. The terms of any Incentive Stock Options
granted under the Plan must comply with the requirements of Section 422 of the
Code. Without limiting the foregoing, any Incentive Stock Option granted to a
Participant who at the Grant Date owns more than 10% of the voting power of all
classes of shares of the Company must have an exercise price per Share of not
less than 110% of the Fair Market Value per Share on the Grant Date and an
Option term of not more than five years. If all of the requirements of Section
422 of the Code (including the above) are not met, the Option shall
automatically become a Nonstatutory Stock Option.
 
ARTICLE 8
STOCK APPRECIATION RIGHTS
 
    8.1. GRANT OF STOCK APPRECIATION RIGHTS. The Committee is authorized to
grant Stock Appreciation Rights to Participants on the following terms and
conditions:
 
    (a) RIGHT TO PAYMENT. Upon the exercise of a SAR, the Participant has the
right to receive, for each Share with respect to which the SAR is being
exercised, the excess, if any, of:
 
    (1) The Fair Market Value of one Share on the date of exercise; over
 
    (2) The base price of the SAR as determined by the Committee and set forth
in the Award Certificate, which shall not be less than the Fair Market Value of
one Share on the Grant Date.
 
    (b) PROHIBITION ON REPRICING. Except as otherwise provided in Section 15.1,
the base price of a SAR may not be reduced, directly or indirectly by
cancellation and regrant or otherwise, without the prior approval of the
stockholders of the Company.
 
    (c) TIME AND CONDITIONS OF EXERCISE. The Committee shall determine the time
or times at which a SAR may be exercised in whole or in part, including a
provision that a SAR that is otherwise exercisable and has a base price that is
less than the Fair Market Value of the Stock on the last day of its term will be
automatically exercised on such final date of the term, thus entitling the
holder to cash or Shares equal to the intrinsic value of the SAR on such
exercise date, less the cash or number of Shares required for tax withholding.
Except for SARs granted to Participants outside the United States, no SAR shall
be exercisable for more than ten years from the Grant Date.
 
    (d) NO DEFERRAL FEATURE. No SAR shall provide for any feature for the
deferral of compensation other than the deferral of recognition of income until
the exercise or disposition of the SAR.
 
    (e) NO DIVIDEND EQUIVALENTS. No SAR shall provide for Dividend Equivalents.
 
    (f) OTHER TERMS. All SARs shall be evidenced by an Award Certificate.
Subject to the limitations of this Article 8, the terms, methods of exercise,
methods of settlement, form of consideration payable in settlement (e.g., cash,
Shares or other property), and any other terms and conditions of the SAR shall
be determined by the Committee at the time of the grant and shall be reflected
in the Award Certificate.  
 
- 14 -
 

--------------------------------------------------------------------------------

 

ARTICLE 9
RESTRICTED STOCK, RESTRICTED STOCK UNITS
AND DEFERRED STOCK UNITS
 
    9.1. GRANT OF RESTRICTED STOCK, RESTRICTED STOCK UNITS AND DEFERRED STOCK
UNITS. The Committee is authorized to make Awards of Restricted Stock,
Restricted Stock Units or Deferred Stock Units to Participants in such amounts
and subject to such terms and conditions as may be selected by the Committee. An
Award of Restricted Stock, Restricted Stock Units or Deferred Stock Units shall
be evidenced by an Award Certificate setting forth the terms, conditions, and
restrictions applicable to the Award.
 
    9.2. ISSUANCE AND RESTRICTIONS. Restricted Stock, Restricted Stock Units or
Deferred Stock Units shall be subject to such restrictions on transferability
and other restrictions as the Committee may impose (including, for example,
limitations on the right to vote Restricted Stock or the right to receive
dividends on the Restricted Stock). These restrictions may lapse separately or
in combination at such times, under such circumstances, in such installments,
upon the satisfaction of performance goals or otherwise, as the Committee
determines at the time of the grant of the Award or thereafter. Except as
otherwise provided in an Award Certificate or any special Plan document
governing an Award, a Participant shall have none of the rights of a stockholder
with respect to Restricted Stock Units or Deferred Stock Units until such time
as Shares of Stock are paid in settlement of such Awards.
 
    9.3 DIVIDENDS ON RESTRICTED STOCK. In the case of Restricted Stock, the
Committee may provide that ordinary cash dividends declared on the Shares before
they are vested (i) will be forfeited, (ii) will be deemed to have been
reinvested in additional Shares or otherwise reinvested (subject to Share
availability under Section 5.1 hereof), or (iii) in the case of Restricted Stock
that is not subject to performance-based vesting, will be paid or distributed to
the Participant as accrued (in which case, such dividends must be paid or
distributed no later than the 15th day of the 3rd month following the later of
(A) the calendar year in which the corresponding dividends were paid to
stockholders, or (B) the first calendar year in which the Participant’s right to
such dividends is no longer subject to a substantial risk of forfeiture). Unless
otherwise provided by the Committee, dividends accrued on Shares of Restricted
Stock before they are vested shall, as provided in the Award Certificate, either
(i) be reinvested in the form of additional Shares, which shall be subject to
the same vesting provisions as provided for the host Award, or (ii) be credited
by the Company to an account for the Participant and accumulated without
interest until the date upon which the host Award becomes vested, and any
dividends accrued with respect to forfeited Restricted Stock will be reconveyed
to the Company without further consideration or any act or action by the
Participant.
 
    9.4. FORFEITURE. Subject to the terms of the Award Certificate and except as
otherwise determined by the Committee at the time of the grant of the Award or
thereafter, upon termination of Continuous Service during the applicable
restriction period or upon failure to satisfy applicable performance goals
during the applicable restriction period, Restricted Stock or Restricted Stock
Units that are at that time subject to restrictions shall be forfeited.
 
    9.5. DELIVERY OF RESTRICTED STOCK. Shares of Restricted Stock shall be
delivered to the Participant at the Grant Date either by book-entry registration
or by delivering to the Participant, or a custodian or escrow agent (including,
without limitation, the Company or one or more of its employees) designated by
the Committee, a stock certificate or certificates registered in the name of the
Participant. If physical certificates representing shares of Restricted Stock
are registered in the name of the Participant, such certificates must bear an
appropriate legend referring to the terms, conditions, and restrictions
applicable to such Restricted Stock.
 
ARTICLE 10
PERFORMANCE AWARDS
 
    10.1. GRANT OF PERFORMANCE AWARDS. The Committee is authorized to grant any
Award under this Plan, including cash-based Awards, with performance-based
vesting criteria, on such terms and conditions as may be selected by the
Committee. Any such Awards with performance-based vesting criteria are referred
to herein as Performance Awards. The Committee shall have the complete
discretion to determine the number of Performance Awards granted to each
Participant, subject to Section 5.4, and to designate the provisions of such
Performance Awards as provided in Section 4.3. All Performance Awards shall be
evidenced by an Award Certificate or a written program established by the
Committee.
 
- 15 -
 

--------------------------------------------------------------------------------

 

    10.2. PERFORMANCE GOALS. The Committee may establish performance goals for
Performance Awards which may be based on any criteria selected by the Committee.
Without limiting the generality of preceding sentence, such performance goals
may be described in terms of Company-wide objectives or in terms of objectives
that relate to the performance of the Participant, an Affiliate or a division,
region, department or function within the Company or an Affiliate. If the
Committee determines that a change in the business, operations, corporate
structure or capital structure of the Company or the manner in which the Company
or an Affiliate conducts its business, or other events or circumstances render
performance goals to be unsuitable, the Committee may modify such performance
goals in whole or in part, as the Committee deems appropriate. If a Participant
is promoted, demoted or transferred to a different business unit or function
during a performance period, the Committee may determine that the performance
goals or performance period are no longer appropriate and may (i) adjust, change
or eliminate the performance goals or the applicable performance period as it
deems appropriate to make such goals and period comparable to the initial goals
and period, or (ii) make a cash payment to the participant in an amount
determined by the Committee. The foregoing two sentences shall not apply with
respect to a Performance Award that is intended to be a Qualified
Performance-Based Award if the recipient of such award (a) was a Covered
Employee on the date of the modification, adjustment, change or elimination of
the performance goals or performance period, or (b) in the reasonable judgment
of the Committee, may be a Covered Employee on the date the Performance Award is
expected to be paid.
 
ARTICLE 11
QUALIFIED PERFORMANCE-BASED AWARDS
 
    11.1. OPTIONS AND STOCK APPRECIATION RIGHTS. The provisions of the Plan are
intended to ensure that all Options and Stock Appreciation Rights granted
hereunder to any Covered Employee shall qualify for the Section 162(m)
Exemption.
 
    11.2. OTHER AWARDS. When granting any other Award, the Committee may
designate such Award as a Qualified Performance-Based Award, based upon a
determination that the recipient is or may be a Covered Employee with respect to
such Award, and the Committee wishes such Award to qualify for the Section
162(m) Exemption. If an Award is so designated, the Committee shall establish
performance goals for such Award within the time period prescribed by Section
162(m) of the Code based on one or more of the following Qualified Business
Criteria, which may be expressed in terms of Company-wide objectives or in terms
of objectives that relate to the performance of an Affiliate or a division,
region, department or function within the Company or an Affiliate:
 

                          — Revenue (premium revenue, total revenue or other
revenue measures)   — Sales   — Profit (net profit, gross profit, operating
profit, economic profit, profit margins or other corporate profit measures)   —
Earnings (EBIT, EBITDA, Adjusted EBITDA, earnings per share, or other corporate
earnings measures)   — Net income (before or after taxes, operating income or
other income measures)   — Cash (cash flow, cash generation or other cash
measures)   — Stock price or performance   — Total stockholder return (stock
price appreciation plus reinvested dividends divided by beginning share price)  
— Economic value added   — Return measures (including, but not limited to,
return on assets, capital, equity, investments or sales, and cash flow return on
assets, capital, equity, or sales);   — Market share   — Improvements in capital
structure   — Expenses (expense management, expense ratio, expense efficiency
ratios or other expense measures)   — Business expansion (acquisitions)   —
Internal rate of return or increase in net present value   — Productivity
measures   — Cost reduction measures   — Strategic plan development and
implementation 


- 16 -
 

--------------------------------------------------------------------------------

 
 
    Performance goals with respect to the foregoing Qualified Business Criteria
may be specified in absolute terms, in percentages, or in terms of growth from
period to period or growth rates over time, as well as measured relative to the
performance of a group of comparator companies, or a published or special index,
or a stock market index, that the Committee deems appropriate. Any member of a
comparator group or an index that ceases to exist during a measurement period
shall be disregarded for the entire measurement period. Performance Goals need
not be based upon an increase or positive result under a business criterion and
could include, for example, the maintenance of the status quo or the limitation
of economic losses (measured, in each case, by reference to a specific business
criterion).
 
    11.3. PERFORMANCE GOALS. Each Qualified Performance-Based Award (other than
a market-priced Option or SAR) shall be earned, vested and payable (as
applicable) only upon the achievement of performance goals established by the
Committee based upon one or more of the Qualified Business Criteria, together
with the satisfaction of any other conditions, such as continued employment, as
the Committee may determine to be appropriate; provided, however, that the
Committee may provide, either in connection with the grant thereof or by
amendment thereafter, that achievement of such performance goals will be waived,
in whole or in part, upon (i) the termination of employment of a Participant by
reason of death or Disability, or (ii) the occurrence of a Change in Control.
Performance periods established by the Committee for any such Qualified
Performance-Based Award may be as short as three months and may be any longer
period. In addition, the Committee has the right, in connection with the grant
of a Qualified Performance-Based Award, to exercise negative discretion to
determine that the portion of such Award actually earned, vested and/or payable
(as applicable) shall be less than the portion that would be earned, vested
and/or payable based solely upon application of the applicable performance
goals.
 
    11.4. INCLUSIONS AND EXCLUSIONS FROM PERFORMANCE CRITERIA. The Committee may
provide in any Qualified Performance-Based Award, at the time the performance
goals are established, that any evaluation of performance shall exclude or
otherwise objectively adjust for any specified circumstance or event that occurs
during a performance period, including by way of example but without limitation
the following: (a) asset write-downs or impairment charges; (b) litigation or
claim judgments or settlements; (c) the effect of changes in tax laws,
accounting principles or other laws or provisions affecting reported results;
(d) accruals for reorganization and restructuring programs; (e) extraordinary
nonrecurring items as described in then-current accounting principles; (f)
extraordinary nonrecurring items as described in management’s discussion and
analysis of financial condition and results of operations appearing in the
Company’s annual report to stockholders for the applicable year; (g)
acquisitions or divestitures; and (h) foreign exchange gains and losses. To the
extent such inclusions or exclusions affect Awards to Covered Employees, they
shall be prescribed in a form that meets the requirements of Code Section 162(m)
for deductibility.
 
    11.5. CERTIFICATION OF PERFORMANCE GOALS. Any payment of a Qualified
Performance-Based Award granted with performance goals pursuant to Section 11.3
above shall be conditioned on the written certification of the Committee in each
case that, or to what extent, the performance goals and any other material
conditions were satisfied. Except as specifically provided in Section 11.3, no
Qualified Performance-Based Award held by a Covered Employee or by an employee
who in the reasonable judgment of the Committee may be a Covered Employee on the
date of payment, may be amended, nor may the Committee exercise any
discretionary authority it may otherwise have under the Plan with respect to a
Qualified Performance-Based Award under the Plan, in any manner to waive the
achievement of the applicable performance goal based on Qualified Business
Criteria or to increase the amount payable pursuant thereto or the value
thereof, or otherwise in a manner that would cause the Qualified
Performance-Based Award to cease to qualify for the Section 162(m) Exemption.
 
    11.6. AWARD LIMITS. Section 5.4 sets forth (i) the maximum number of Shares
that may be granted in any one-year period to a Participant in designated forms
of stock-based Awards, and (ii) the maximum aggregate dollar amount that may be
paid with respect to cash-based Awards under the Plan to any one Participant in
any fiscal year of the Company.
 
ARTICLE 12
DIVIDEND EQUIVALENTS
 
    12.1. GRANT OF DIVIDEND EQUIVALENTS. The Committee is authorized to grant
Dividend Equivalents with respect to Full-Value Awards granted hereunder,
subject to such terms and conditions as may be selected by the Committee.
Dividend Equivalents shall entitle the Participant to receive payments equal to
ordinary cash dividends or distributions with respect to all or a portion of the
number of Shares subject to a Full-Value Award, as determined by the Committee.
The Committee may provide that Dividend Equivalents (i) will be deemed to have
been reinvested in additional Shares or otherwise reinvested, or (ii) except in
the case of Performance Awards, will be paid or distributed to the Participant
as accrued (in which case, such Dividend Equivalents must be paid or distributed
no later than the 15th day of the 3rd month following the later of (A) the
calendar year in which the corresponding dividends were paid to stockholders, or
(B) the first calendar year in which the Participant’s right to such Dividends
Equivalents is no longer subject to a substantial risk of forfeiture). Unless
otherwise provided by the Committee, Dividend Equivalents accruing on unvested
Full-Value Awards shall, as provided in the Award Certificate, either (i) be
reinvested in the form of additional Shares, which shall be subject to the same
vesting provisions as provided for the host Award, or (ii) be credited by the
Company to an account for the Participant and accumulated without interest until
the date upon which the host Award becomes vested, and any Dividend Equivalents
accrued with respect to forfeited Awards will be reconveyed to the Company
without further consideration or any act or action by the Participant.
 
- 17 -
 

--------------------------------------------------------------------------------

 

ARTICLE 13
STOCK OR OTHER STOCK-BASED AWARDS
 
    13.1. GRANT OF STOCK OR OTHER STOCK-BASED AWARDS. The Committee is
authorized, subject to limitations under applicable law, to grant to
Participants such other Awards that are payable in, valued in whole or in part
by reference to, or otherwise based on or related to Shares, as deemed by the
Committee to be consistent with the purposes of the Plan, including without
limitation (but subject to the last sentence of Section 5.5) Shares awarded
purely as a “bonus” and not subject to any restrictions or conditions,
convertible or exchangeable debt securities, other rights convertible or
exchangeable into Shares, and Awards valued by reference to book value of Shares
or the value of securities of or the performance of specified Parents or
Subsidiaries. The Committee shall determine the terms and conditions of such
Awards.
 
ARTICLE 14
PROVISIONS APPLICABLE TO AWARDS
 
    14.1. AWARD CERTIFICATES. Each Award shall be evidenced by an Award
Certificate. Each Award Certificate shall include such provisions, not
inconsistent with the Plan, as may be specified by the Committee.
 
    14.2. FORM OF PAYMENT FOR AWARDS. At the discretion of the Committee,
payment of Awards may be made in cash, Stock, a combination of cash and Stock,
or any other form of property as the Committee shall determine. In addition,
payment of Awards may include such terms, conditions, restrictions and/or
limitations, if any, as the Committee deems appropriate, including, in the case
of Awards paid in the form of Stock, restrictions on transfer and forfeiture
provisions. Further, payment of Awards may be made in the form of a lump sum, or
in installments, as determined by the Committee.
 
    14.3. LIMITS ON TRANSFER. No right or interest of a Participant in any
unexercised or restricted Award may be pledged, encumbered, or hypothecated to
or in favor of any party other than the Company or an Affiliate, or shall be
subject to any lien, obligation, or liability of such Participant to any other
party other than the Company or an Affiliate. No unexercised or restricted Award
shall be assignable or transferable by a Participant other than by will or the
laws of descent and distribution; provided, however, that the Committee may (but
need not) permit other transfers (other than transfers for value) where the
Committee concludes that such transferability (i) does not result in accelerated
taxation, (ii) does not cause any Option intended to be an Incentive Stock
Option to fail to be described in Code Section 422(b), and (iii) is otherwise
appropriate and desirable, taking into account any factors deemed relevant,
including without limitation, state or federal tax or securities laws applicable
to transferable Awards.
 
    14.4. BENEFICIARIES. Notwithstanding Section 14.3, a Participant may, in the
manner determined by the Committee, designate a beneficiary to exercise the
rights of the Participant and to receive any distribution with respect to any
Award upon the Participant’s death. A beneficiary, legal guardian, legal
representative, or other person claiming any rights under the Plan is subject to
all terms and conditions of the Plan and any Award Certificate applicable to the
Participant, except to the extent the Plan and Award Certificate otherwise
provide, and to any additional restrictions deemed necessary or appropriate by
the Committee. If no beneficiary has been designated or survives the
Participant, any payment due to the Participant shall be made to the
Participant’s estate. Subject to the foregoing, a beneficiary designation may be
changed or revoked by a Participant, in the manner provided by the Company, at
any time provided the change or revocation is filed with the Committee.
 
- 18 -
 

--------------------------------------------------------------------------------

 

    14.5. STOCK TRADING RESTRICTIONS. All Stock issuable under the Plan is
subject to any stop-transfer orders and other restrictions as the Committee
deems necessary or advisable to comply with federal or state securities laws,
rules and regulations and the rules of any national securities exchange or
automated quotation system on which the Stock is listed, quoted, or traded. The
Committee may place legends on any Stock certificate or issue instructions to
the transfer agent to reference restrictions applicable to the Stock.
 
    14.6. ACCELERATION UPON DEATH OR DISABILITY. Except as otherwise provided in
the Award Certificate or any special Plan document or separate agreement with a
Participant governing an Award, upon the termination of a person’s Continuous
Service by reason of death or Disability:
 
    (i) all of that Participant’s outstanding Options and SARs shall become
fully exercisable, and shall thereafter remain exercisable for a period of one
(1) year or until the earlier expiration of the original term of the Option or
SAR;
 
    (ii) all time-based vesting restrictions on that Participant’s outstanding
Awards shall lapse as of the date of termination; and
 
    (iii) the payout opportunities attainable under all of that Participant’s
outstanding performance-based Awards shall be deemed to have been fully earned
as of the date of termination as follows:
 
    (A) if the date of termination occurs during the first half of the
applicable performance period, all relevant performance goals will be deemed to
have been achieved at the “target” level, and
 
    (B) if the date of termination occurs during the second half of the
applicable performance period, the actual level of achievement of all relevant
performance goals against target will be measured as of the end of the calendar
quarter immediately preceding the date of termination, and
 
    (C) in either such case, there shall be a prorata payout to the Participant
or his or her estate within sixty (60) days following the date of termination
(unless a later date is required by Section 17.3 hereof), based upon the length
of time within the performance period that has elapsed prior to the date of
termination.
 
    To the extent that this provision causes Incentive Stock Options to exceed
the dollar limitation set forth in Code Section 422(d), the excess Options shall
be deemed to be Nonstatutory Stock Options.
 
    14.7. EFFECT OF A CHANGE IN CONTROL. The provisions of this Section 14.7
shall apply in the case of a Change in Control, unless otherwise provided in the
Award Certificate or any special Plan document or separate agreement with a
Participant governing an Award.
 
    (a) Awards Assumed or Substituted by Surviving Entity. With respect to
Awards assumed by the Surviving Entity or otherwise equitably converted or
substituted in connection with a Change in Control: if within one year after the
effective date of the Change in Control, a Participant’s employment is
terminated without Cause or the Participant resigns for Good Reason, then (i)
all of that Participant’s outstanding Options or SARs shall become fully
exercisable, (ii) all time-based vesting restrictions on the his or her
outstanding Awards shall lapse, and (iii) the payout level under all of that
Participant’s performance-based Awards that were outstanding immediately prior
to effective time of the Change in Control shall be determined and deemed to
have been earned as of the date of termination based upon (A) an assumed
achievement of all relevant performance goals at the “target” level if the date
of termination occurs during the first half of the applicable performance
period, or (B) the actual level of achievement of all relevant performance goals
against target (measured as of the end of the calendar quarter immediately
preceding the date of termination), if the date of termination occurs during the
second half of the applicable performance period, and, in either such case,
there shall be a prorata payout to such Participant within sixty (60) days
following the date of termination of employment (unless a later date is required
by Section 17.3 hereof), based upon the length of time within the performance
period that has elapsed prior to the date of termination of employment. With
regard to each Award, a Participant shall not be considered to have resigned for
Good Reason unless either (i) the Award Certificate includes such provision or
(ii) the Participant is party to an employment, severance or similar agreement
with the Company or an Affiliate that includes provisions in which the
Participant is permitted to resign for Good Reason. Any Options or SARs shall
thereafter continue or lapse in accordance with the other provisions of the Plan
and the Award Certificate. To the extent that this provision causes Incentive
Stock Options to exceed the dollar limitation set forth in Code Section 422(d),
the excess Options shall be deemed to be Nonstatutory Stock Options.
 
- 19 -
 

--------------------------------------------------------------------------------

 

    (b) Awards not Assumed or Substituted by Surviving Entity. Upon the
occurrence of a Change in Control, and except with respect to any Awards assumed
by the Surviving Entity or otherwise equitably converted or substituted in
connection with the Change in Control in a manner approved by the Committee or
the Board: (i) outstanding Options or SARs shall become fully exercisable, (ii)
time-based vesting restrictions on outstanding Awards shall lapse, and (iii) the
target payout opportunities attainable under outstanding performance-based
Awards shall be deemed to have been fully earned as of the effective date of the
Change in Control based upon (A) an assumed achievement of all relevant
performance goals at the “target” level if the Change in Control occurs during
the first half of the applicable performance period, or (B) the actual level of
achievement of all relevant performance goals against target measured as of the
date of the Change in Control, if the Change in Control occurs during the second
half of the applicable performance period, and, in either such case, there shall
be a prorata payout to Participants within sixty (60) days following the Change
in Control (unless a later date is required by Section 17.3 hereof), based upon
the length of time within the performance period that has elapsed prior to the
Change in Control. Any Options or SARs shall thereafter continue or lapse in
accordance with the other provisions of the Plan and the Award Certificate. To
the extent that this provision causes Incentive Stock Options to exceed the
dollar limitation set forth in Code Section 422(d), the excess Options shall be
deemed to be Nonstatutory Stock Options.
 
    14.8. ACCELERATION FOR OTHER REASONS. Regardless of whether an event has
occurred as described in Section 14.6 or 14.7 above, and subject to Section 5.5
as to Full-Value Awards and Article 11 as to Qualified Performance-Based Awards,
the Committee may in its sole discretion at any time determine that, upon the
termination of service of a Participant for any reason, or the occurrence of a
Change in Control, all or a portion of such Participant’s Options or SARs shall
become fully or partially exercisable, that all or a part of the restrictions on
all or a portion of the Participant’s outstanding Awards shall lapse, and/or
that any performance-based criteria with respect to any Awards held by that
Participant shall be deemed to be wholly or partially satisfied, in each case,
as of such date as the Committee may, in its sole discretion, declare. The
Committee may discriminate among Participants and among Awards granted to a
Participant in exercising its discretion pursuant to this Section 14.8.
 
    14.9. FORFEITURE EVENTS. Awards under the Plan shall be subject to any
compensation recoupment policy that the Company may adopt from time to time that
is applicable by its terms to the Participant. In addition, the Committee may
specify in an Award Certificate that the Participant’s rights, payments and
benefits with respect to an Award shall be subject to reduction, cancellation,
forfeiture or recoupment upon the occurrence of certain specified events, in
addition to any otherwise applicable vesting or performance conditions of an
Award. Such events may include, but shall not be limited to, (i) termination of
employment for cause, (ii) violation of material Company or Affiliate policies,
(iii) breach of noncompetition, confidentiality or other restrictive covenants
that may apply to the Participant, (iv) other conduct by the Participant that is
detrimental to the business or reputation of the Company or any Affiliate, or
(v) a later determination that the vesting of, or amount realized from, a
Performance Award was based on materially inaccurate financial statements or any
other materially inaccurate performance metric criteria, whether or not the
Participant caused or contributed to such material inaccuracy.
 
    14.10. SUBSTITUTE AWARDS. The Committee may grant Awards under the Plan in
substitution for stock and stock-based awards held by employees of another
entity who become employees of the Company or an Affiliate as a result of a
merger or consolidation of the former employing entity with the Company or an
Affiliate or the acquisition by the Company or an Affiliate of property or stock
of the former employing corporation. The Committee may direct that the
substitute awards be granted on such terms and conditions as the Committee
considers appropriate in the circumstances.
 
- 20 -
 

--------------------------------------------------------------------------------

 

ARTICLE 15
CHANGES IN CAPITAL STRUCTURE
 
    15.1. MANDATORY ADJUSTMENTS. In the event of a nonreciprocal transaction
between the Company and its stockholders that causes the per-share value of the
Stock to change (including, without limitation, any stock dividend, stock split,
spin-off, rights offering, or large nonrecurring cash dividend), the
authorization limits under Section 5.1 and 5.4 shall be adjusted
proportionately, and the Committee shall make such adjustments to the Plan and
Awards as it deems necessary, in its sole discretion, to prevent dilution or
enlargement of rights immediately resulting from such transaction. Action by the
Committee may include: (i) adjustment of the number and kind of shares that may
be delivered under the Plan; (ii) adjustment of the number and kind of shares
subject to outstanding Awards; (iii) adjustment of the exercise price of
outstanding Awards or the measure to be used to determine the amount of the
benefit payable on an Award; and (iv) any other adjustments that the Committee
determines to be equitable. Notwithstanding the foregoing, the Committee shall
not make any adjustments to outstanding Options or SARs that would constitute a
modification or substitution of the stock right under Treas. Reg. Sections
1.409A-1(b)(5)(v) that would be treated as the grant of a new stock right or
change in the form of payment for purposes of Code Section 409A. Without
limiting the foregoing, in the event of a subdivision of the outstanding Stock
(stock-split), a declaration of a dividend payable in Shares, or a combination
or consolidation of the outstanding Stock into a lesser number of Shares
(reverse stock split), the authorization limits under Section 5.1 and 5.4 shall
automatically be adjusted proportionately, and the Shares then subject to each
Award shall automatically, without the necessity for any additional action by
the Committee, be adjusted proportionately without any change in the aggregate
purchase price therefor.
 
    15.2 DISCRETIONARY ADJUSTMENTS. Upon the occurrence or in anticipation of
any corporate event or transaction involving the Company (including, without
limitation, any merger, reorganization, recapitalization, combination or
exchange of shares, or any transaction described in Section 15.1), the Committee
may, in its sole discretion, provide (i) that Awards will be settled in cash
rather than Stock, (ii) that Awards will become immediately vested and
non-forfeitable and exercisable (in whole or in part) and will expire after a
designated period of time to the extent not then exercised, (iii) that Awards
will be assumed by another party to a transaction or otherwise be equitably
converted or substituted in connection with such transaction, (iv) that
outstanding Awards may be settled by payment in cash or cash equivalents equal
to the excess of the Fair Market Value of the underlying Stock, as of a
specified date associated with the transaction, over the exercise or base price
of the Award, (v) that performance targets and performance periods for
Performance Awards will be modified, consistent with Code Section 162(m) where
applicable, or (vi) any combination of the foregoing. The Committee’s
determination need not be uniform and may be different for different
Participants whether or not such Participants are similarly situated.
 
    15.3 GENERAL. Any discretionary adjustments made pursuant to this Article 15
shall be subject to the provisions of Section 16.2. To the extent that any
adjustments made pursuant to this Article 15 cause Incentive Stock Options to
cease to qualify as Incentive Stock Options, such Options shall be deemed to be
Nonstatutory Stock Options.
 
ARTICLE 16
AMENDMENT, MODIFICATION AND TERMINATION
 
    16.1. AMENDMENT, MODIFICATION AND TERMINATION. The Board or the Committee
may, at any time and from time to time, amend, modify or terminate the Plan
without stockholder approval; provided, however, that if an amendment to the
Plan would, in the reasonable opinion of the Board or the Committee, either (i)
materially increase the number of Shares available under the Plan, (ii) expand
the types of awards under the Plan, (iii) materially expand the class of
participants eligible to participate in the Plan, (iv) materially extend the
term of the Plan, or (v) otherwise constitute a material change requiring
stockholder approval under applicable laws, policies or regulations or the
applicable listing or other requirements of an Exchange, then such amendment
shall be subject to stockholder approval; and provided, further, that the Board
or Committee may condition any other amendment or modification on the approval
of stockholders of the Company for any reason, including by reason of such
approval being necessary or deemed advisable (i) to comply with the listing or
other requirements of an Exchange, or (ii) to satisfy any other tax, securities
or other applicable laws, policies or regulations.
 
    16.2. AWARDS PREVIOUSLY GRANTED. At any time and from time to time, the
Committee may amend, modify or terminate any outstanding Award without approval
of the Participant; provided, however:
 
    (a) Subject to the terms of the applicable Award Certificate, such
amendment, modification or termination shall not, without the Participant’s
consent, reduce or diminish the value of such Award determined as if the Award
had been exercised, vested, cashed in or otherwise settled on the date of such
amendment or termination (with the per-share value of an Option or SAR for this
purpose being calculated as the excess, if any, of the Fair Market Value as of
the date of such amendment or termination over the exercise or base price of
such Award);
 
- 21 -
 

--------------------------------------------------------------------------------

 

    (b) The original term of an Option or SAR may not be extended without the
prior approval of the stockholders of the Company;
 
    (c) Except as otherwise provided in Section 15.1, the exercise price of an
Option or base price of a SAR may not be reduced, directly or indirectly,
without the prior approval of the stockholders of the Company; and
 
    (d) No termination, amendment, or modification of the Plan shall in any
material respect adversely affect any Award previously granted under the Plan,
without the written consent of the Participant affected thereby. An outstanding
Award shall not be deemed to be “adversely affected” by a Plan amendment if such
amendment would not reduce or diminish the value of such Award determined as if
the Award had been exercised, vested, cashed in or otherwise settled on the date
of such amendment (with the per-share value of an Option or SAR for this purpose
being calculated as the excess, if any, of the Fair Market Value as of the date
of such amendment over the exercise or base price of such Award).
 
    16.3. COMPLIANCE AMENDMENTS. Notwithstanding anything in the Plan or in any
Award Certificate to the contrary, the Board may amend the Plan or an Award
Certificate, to take effect retroactively or otherwise, as deemed necessary or
advisable for the purpose of conforming the Plan or Award Certificate to any
present or future law relating to plans of this or similar nature (including,
but not limited to, Section 409A of the Code), and to the administrative
regulations and rulings promulgated thereunder. By accepting an Award under this
Plan, a Participant agrees to any amendment made pursuant to this Section 16.3
to any Award granted under the Plan without further consideration or action.
 
ARTICLE 17
GENERAL PROVISIONS
 
    17.1. RIGHTS OF PARTICIPANTS.
 
    (a) No Participant or any Eligible Participant shall have any claim to be
granted any Award under the Plan. Neither the Company, its Affiliates nor the
Committee is obligated to treat Participants or Eligible Participants uniformly,
and determinations made under the Plan may be made by the Committee selectively
among Eligible Participants who receive, or are eligible to receive, Awards
(whether or not such Eligible Participants are similarly situated).
 
    (b) Nothing in the Plan, any Award Certificate or any other document or
statement made with respect to the Plan, shall interfere with or limit in any
way the right of the Company or any Affiliate to terminate any Participant’s
employment or status as an officer, or any Participant’s service as a director,
at any time, nor confer upon any Participant any right to continue as an
employee, officer, or director of the Company or any Affiliate, whether for the
duration of a Participant’s Award or otherwise.
 
    (c) Neither an Award nor any benefits arising under this Plan shall
constitute an employment contract with the Company or any Affiliate and,
accordingly, subject to Article 16, this Plan and the benefits hereunder may be
terminated at any time in the sole and exclusive discretion of the Committee
without giving rise to any liability on the part of the Company or an of its
Affiliates.
 
    (d) No Award gives a Participant any of the rights of a stockholder of the
Company unless and until Shares are in fact issued to such person in connection
with such Award.
 
- 22 -
 

--------------------------------------------------------------------------------

 

    17.2. WITHHOLDING. The Company or any Affiliate shall have the authority and
the right to deduct or withhold, or require a Participant to remit to the
Company or such Affiliate, an amount sufficient to satisfy federal, state, and
local taxes (including the Participant’s FICA obligation) required by law to be
withheld with respect to any issuance, exercise, lapse of restriction or other
taxable event arising as a result of the Plan. The obligations of the Company
under the Plan will be conditioned on such payment (or other arrangements
acceptable to the Company) and the Company or such Affiliate will, to the extent
permitted by law, have the right to deduct any such taxes from any payment of
any kind otherwise due to the Participant. Unless otherwise determined by the
Committee at the time the Award is granted or thereafter, any such withholding
requirement may be satisfied, in whole or in part, by withholding from the Award
Shares having a Fair Market Value on the date of withholding equal to the
minimum amount (and not any greater amount) required to be withheld for tax
purposes, all in accordance with such procedures as the Committee establishes.
All such elections shall be subject to any restrictions or limitations that the
Committee, in its sole discretion, deems appropriate.
 
    17.3. SPECIAL PROVISIONS RELATED TO SECTION 409A OF THE CODE.
 
    (a) General. It is intended that the payments and benefits provided under
the Plan and any Award shall either be exempt from the application of, or comply
with, the requirements of Section 409A of the Code. The Plan and all Award
Certificates shall be construed in a manner that effects such intent.
Nevertheless, the tax treatment of the benefits provided under the Plan or any
Award is not warranted or guaranteed. Neither the Company, its Affiliates nor
their respective directors, officers, employees or advisers (other than in his
or her capacity as a Participant) shall be held liable for any taxes, interest,
penalties or other monetary amounts owed by any Participant or other taxpayer as
a result of the Plan or any Award.
 
    (b) Definitional Restrictions. Notwithstanding anything in the Plan or in
any Award Certificate to the contrary, to the extent that any amount or benefit
that would constitute non-exempt “deferred compensation” for purposes of Section
409A of the Code (“Non-Exempt Deferred Compensation”) would otherwise be payable
or distributable, or a different form of payment (e.g., lump sum or installment)
of such Non-Exempt Deferred Compensation would be effected, under the Plan or
any Award Certificate by reason of the occurrence of a Change in Control, or the
Participant’s Disability or separation from service, such Non-Exempt Deferred
Compensation will not be payable or distributable to the Participant, and/or
such different form of payment will not be effected, by reason of such
circumstance unless the circumstances giving rise to such Change in Control,
Disability or separation from service meet any description or definition of
“change in control event”, “disability” or “separation from service”, as the
case may be, in Section 409A of the Code and applicable regulations (without
giving effect to any elective provisions that may be available under such
definition). This provision does not prohibit the vesting of any Award upon a
Change in Control, Disability or separation from service, however defined. If
this provision prevents the payment or distribution of any amount or benefit, or
the application of a different form of payment of any amount or benefit, such
payment or distribution shall be made at the time and in the form that would
have applied absent the Change in Control, Disability or separation from
service, as applicable, as applicable.
 
    (c) Allocation among Possible Exemptions. If any one or more Awards granted
under the Plan to a Participant could qualify for any separation pay exemption
described in Treas. Reg. Section 1.409A-1(b)(9), but such Awards in the
aggregate exceed the dollar limit permitted for the separation pay exemptions,
the Company (acting through the Committee or the Company’s Chief Financial
Officer) shall determine which Awards or portions thereof will be subject to
such exemptions.
 
    (d) Six-Month Delay in Certain Circumstances. Notwithstanding anything in
the Plan or in any Award Certificate to the contrary, if any amount or benefit
that would constitute Non-Exempt Deferred Compensation would otherwise be
payable or distributable under this Plan or any Award Certificate by reason of a
Participant’s separation from service during a period in which the Participant
is a Specified Employee (as defined below), then, subject to any permissible
acceleration of payment by the Committee under Treas. Reg. Section
1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii) (conflicts of
interest), or (j)(4)(vi) (payment of employment taxes):
 
       (i) the amount of such Non-Exempt Deferred Compensation that would
otherwise be payable during the six-month period immediately following the
Participant’s separation from service will be accumulated through and paid or
provided on the first day of the seventh month following the Participant’s
separation from service (or, if the Participant dies during such period, within
30 days after the Participant's death) (in either case, the “Required Delay
Period”); and
 
- 23 -
 

--------------------------------------------------------------------------------

 

    (ii) the normal payment or distribution schedule for any remaining payments
or distributions will resume at the end of the Required Delay Period.
 
    For purposes of this Plan, the term “Specified Employee” has the meaning
given such term in Code Section 409A and the final regulations thereunder;
provided, however, that, as permitted in such final regulations, the Company’s
Specified Employees and its application of the six-month delay rule of Code
Section 409A(a)(2)(B)(i) shall be determined in accordance with rules adopted by
the Board or any committee of the Board, which shall be applied consistently
with respect to all nonqualified deferred compensation arrangements of the
Company, including this Plan.
 
    (e) Installment Payments. If, pursuant to an Award, a Participant is
entitled to a series of installment payments, such Participant’s right to the
series of installment payments shall be treated as a right to a series of
separate payments and not to a single payment. For purposes of the preceding
sentence, the term “series of installment payments” has the meaning provided in
Treas. Reg. Section 1.409A-2(b)(2)(iii) (or any successor thereto).
 
    (f) Timing of Release of Claims. Whenever an Award conditions a payment or
benefit on the Participant’s execution and non-revocation of a release of
claims, such release must be executed and all revocation periods shall have
expired within 60 days after the date of termination of the Participant’s
employment; failing which such payment or benefit shall be forfeited. If such
payment or benefit is exempt from Section 409A of the Code, the Company may
elect to make or commence payment at any time during such 60-day period. If such
payment or benefit constitutes Non-Exempt Deferred Compensation, then, subject
to subsection (c) above, (i) if such 60-day period begins and ends in a single
calendar year, the Company may make or commence payment at any time during such
period at its discretion, and (ii) if such 60-day period begins in one calendar
year and ends in the next calendar year, the payment shall be made or commence
during the second such calendar year (or any later date specified for such
payment under the applicable Award), even if such signing and non-revocation of
the release occur during the first such calendar year included within such
60-day period. In other words, a Participant is not permitted to influence the
calendar year of payment based on the timing of signing the release.
 
    (g) Permitted Acceleration. The Company shall have the sole authority to
make any accelerated distribution permissible under Treas. Reg. section
1.409A-3(j)(4) to Participants of deferred amounts, provided that such
distribution(s) meets the requirements of Treas. Reg. section 1.409A-3(j)(4).
 
    17.4. UNFUNDED STATUS OF AWARDS. The Plan is intended to be an “unfunded”
plan for incentive and deferred compensation. With respect to any payments not
yet made to a Participant pursuant to an Award, nothing contained in the Plan or
any Award Certificate shall give the Participant any rights that are greater
than those of a general creditor of the Company or any Affiliate. In its sole
discretion, the Committee may authorize the creation of grantor trusts or other
arrangements to meet the obligations created under the Plan to deliver Shares or
payments in lieu of Shares or with respect to Awards. This Plan is not intended
to be subject to ERISA.
 
    17.5. RELATIONSHIP TO OTHER BENEFITS. No payment under the Plan shall be
taken into account in determining any benefits under any pension, retirement,
savings, profit sharing, group insurance, welfare or benefit plan of the Company
or any Affiliate unless provided otherwise in such other plan. Nothing contained
in the Plan will prevent the Company from adopting other or additional
compensation arrangements, subject to stockholder approval if such approval is
required; and such arrangements may be either generally applicable or applicable
only in specific cases.
 
    17.6. EXPENSES. The expenses of administering the Plan shall be borne by the
Company and its Affiliates.
 
    17.7. TITLES AND HEADINGS. The titles and headings of the Sections in the
Plan are for convenience of reference only, and in the event of any conflict,
the text of the Plan, rather than such titles or headings, shall control.
 
    17.8. GENDER AND NUMBER. Except where otherwise indicated by the context,
any masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.
 
- 24 -
 

--------------------------------------------------------------------------------

 

    17.9. FRACTIONAL SHARES. No fractional Shares shall be issued and the
Committee shall determine, in its discretion, whether cash shall be given in
lieu of fractional Shares or whether such fractional Shares shall be eliminated
by rounding up or down.
 
    17.10. GOVERNMENT AND OTHER REGULATIONS.
 
    (a) Notwithstanding any other provision of the Plan, no Participant who
acquires Shares pursuant to the Plan may, during any period of time that such
Participant is an affiliate of the Company (within the meaning of the rules and
regulations of the Securities and Exchange Commission under the 1933 Act), sell
such Shares, unless such offer and sale is made (i) pursuant to an effective
registration statement under the 1933 Act, which is current and includes the
Shares to be sold, or (ii) pursuant to an appropriate exemption from the
registration requirement of the 1933 Act, such as that set forth in Rule 144
promulgated under the 1933 Act.
 
    (b) Notwithstanding any other provision of the Plan, if at any time the
Committee shall determine that the registration, listing or qualification of the
Shares covered by an Award upon any Exchange or under any foreign, federal,
state or local law or practice, or the consent or approval of any governmental
regulatory body, is necessary or desirable as a condition of, or in connection
with, the granting of such Award or the purchase or receipt of Shares
thereunder, no Shares may be purchased, delivered or received pursuant to such
Award unless and until such registration, listing, qualification, consent or
approval shall have been effected or obtained free of any condition not
acceptable to the Committee. Any Participant receiving or purchasing Shares
pursuant to an Award shall make such representations and agreements and furnish
such information as the Committee may request to assure compliance with the
foregoing or any other applicable legal requirements. The Company shall not be
required to issue or deliver any certificate or certificates for Shares under
the Plan prior to the Committee’s determination that all related requirements
have been fulfilled. The Company shall in no event be obligated to register any
securities pursuant to the 1933 Act or applicable state or foreign law or to
take any other action in order to cause the issuance and delivery of such
certificates to comply with any such law, regulation or requirement.
 
    17.11. GOVERNING LAW. To the extent not governed by federal law, the Plan
and all Award Certificates shall be construed in accordance with and governed by
the laws of the State of Delaware.
 
    17.12. SEVERABILITY. In the event that any provision of this Plan is found
to be invalid or otherwise unenforceable under any applicable law, such
invalidity or unenforceability will not be construed as rendering any other
provisions contained herein as invalid or unenforceable, and all such other
provisions will be given full force and effect to the same extent as though the
invalid or unenforceable provision was not contained herein.
 
    17.13. NO LIMITATIONS ON RIGHTS OF COMPANY. The grant of any Award shall not
in any way affect the right or power of the Company to make adjustments,
reclassification or changes in its capital or business structure or to merge,
consolidate, dissolve, liquidate, sell or transfer all or any part of its
business or assets. The Plan shall not restrict the authority of the Company,
for proper corporate purposes, to draft or assume awards, other than under the
Plan, to or with respect to any person. If the Committee so directs, the Company
may issue or transfer Shares to an Affiliate, for such lawful consideration as
the Committee may specify, upon the condition or understanding that the
Affiliate will transfer such Shares to a Participant in accordance with the
terms of an Award granted to such Participant and specified by the Committee
pursuant to the provisions of the Plan.
 
    The foregoing is hereby acknowledged as being the Move, Inc. 2011 Incentive
Plan as adopted by the Board on March 21, 2011 and by the stockholders on June
15, 2011.
 

  Move, Inc.       By:  /s/ James S. Caulfield             Its: Executive Vice
President, General Counsel and Secretary  


- 25 -
 

--------------------------------------------------------------------------------